DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: image capturing unit, acquisition unit, calculation unit and determination unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the shifting" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Changing the dependency of claim 16 from claim 9 to claim 15 would provide antecedent basis for the limitation.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 9, 10, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurita et al. (United States Patent Application Publication 2012/0281133), hereinafter referenced as Kurita.
Regarding claim 1, Kurita discloses an image capturing apparatus comprising: an image capturing unit configured to set an exposure condition for each of regions on an image capturing plane and capture an image (figure 2 exhibits image capture portion 101 which captures an image as disclosed at paragraph 67; paragraph 68 teaches that exposure control is carried out at the level of pixel regions); an acquisition unit configured to acquire luminance information about each of the regions in the image captured by the image capturing unit (figure 2 exhibits exposure control portion 121 which includes exposure value computation portion 131 which uses a current image to determine luminance information in each region of the current image as disclosed at paragraph 76); a calculation unit configured to calculate change information about an image to be acquired in next image capturing (figure 3 exhibits motion subject detection portion 132 which determines information about a nth next image to be captured using the prior n-1 image and the n-2 image as disclosed at paragraph 143); and a determination unit configured to determine an exposure condition for the image capturing unit in the next image capturing for each of the regions based on the change information calculated by the calculation unit and the luminance information about each of the regions acquired by the acquisition unit (figure 3 exhibits appropriate exposure value computation portion 131 which updates an exposure control map for each region based on the moving subject detection map and the luminance information as disclosed at paragraphs 78 and 79).
Regarding claim 2, Kurita discloses everything claimed as applied above (see claim 1), in addition, Kurita discloses wherein the calculation unit calculates information about a movement amount and a direction of the image to be acquired in the next image capturing (figure 14 exhibits wherein the length and direction of movement is determined as disclosed at paragraph 146).
Regarding claim 7, Kurita discloses everything claimed as applied above (see claim 1), in addition, Kurita discloses wherein the determination unit calculates an exposure condition for each of the regions based on the luminance information acquired by the acquisition unit (figure 8 exhibits wherein exposure conditions for each region are determined in an exposure map as disclosed at paragraph 108), calculates an exposure condition for each of the regions that is generated by shifting the calculated exposure condition for each of the regions based on the change information calculated by the calculation unit (figure 8 exhibits wherein a moving subject detection region is set and paragraph 76 teaches that the exposure conditions for each region are shifted as needed based on the predicted position of the moving subject detection area), and determines the exposure condition for the image capturing unit in the next image capturing for each of the regions based on the shifted exposure condition (paragraph 81 teaches performing exposure control based on the updated exposure control map).
Claim 9, a method, corresponds to and is analyzed the same as the apparatus of claim 1.
Claim 10, a method, corresponds to and is analyzed the same as the apparatus of claim 2.
Claim 15, a method, corresponds to and is analyzed the same as the apparatus of claim 7.
Claim 17, a non-transitory computer-readable medium storing a program, corresponds to and is analyzed the same as the apparatus of claim 1 (paragraph 66 discloses a memory which stores an operating program).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kurita in view of Miyazawa (United States Patent Application Publication 2018/0063436).
Regarding claim 3, Kurita discloses everything claimed as applied above (see claim 1), however, Kurita fails to disclose wherein the calculation unit calculates the change information about the image to be acquired in the next image capturing based on an image capturing condition for the image capturing unit.
Miyazawa is a similar or analogous system to the claimed invention as evidenced Miyazawa teaches an imaging device wherein the motivation of improving the accuracy of subject motion detection by removing camera motion would have prompted a predictable variation of Kurita by applying Miyazawa’s known principal of calculating a change in subject position based on an image capturing condition of camera motion (figure 6 exhibits steps S509-S511 in which a subject change amount is determined by removing an offset caused by camera motion based on the determination that the image capturing condition is a panning mode in step S502 as disclosed at paragraphs 41 and 50).
In view of the motivations such as improving the accuracy of subject motion detection by removing camera motion one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Kurita.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 4, Kurita in view of Miyazawa discloses everything claimed as applied above (see claim 3, in addition, Kurita discloses wherein the calculation unit calculates the change information based on information about at least any one of panning, tilting, and zooming of the image capturing unit (figure 6 exhibits steps S509-S511 in which a subject change amount is determined by removing an offset caused by camera motion based on the determination that the image capturing condition is a panning mode in step S502 as disclosed at paragraphs 41 and 50).
Claim 11, a method, corresponds to and is analyzed the same as the apparatus of claim 3.
Regarding claim 12, Kurita discloses everything claimed as applied above (see claim 9), however, Kurita fails to disclose calculating the change information based on information about at least one of panning, tilting, and zooming.
Miyazawa is a similar or analogous system to the claimed invention as evidenced Miyazawa teaches an imaging device wherein the motivation of improving the accuracy of subject motion detection by removing camera motion would have prompted a predictable variation of Kurita by applying Miyazawa’s known principal of calculating a change in subject position based on the camera being in a panning mode (figure 6 exhibits steps S509-S511 in which a subject change amount is determined by removing an offset caused by camera motion based on the determination that the image capturing condition is a panning mode in step S502 as disclosed at paragraphs 41 and 50).
In view of the motivations such as improving the accuracy of subject motion detection by removing camera motion one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Kurita.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Allowable Subject Matter
Claims 5, 6, 8 and 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 is objected to because the prior art of record fails to teach or suggest wherein the -20-10196354US01 determination unit calculates luminance information generated by shifting the luminance information about each of the regions acquired by the acquisition unit based on the change information acquired from the calculation unit, and determines an exposure condition for the image capturing unit in the next image capturing for each of the regions based on the shifted luminance information, in combination with the elements of claim 1 from which it is dependent.  The closest prior art of record, Kurita discloses setting an exposure map and moving a motion area, however, Kurita fixes the exposure for each area except for a motion area and does not shift luminance information about each of the regions as currently claimed.  Therefore, Kurita fails to teach or suggest “wherein the -20-10196354US01 determination unit calculates luminance information generated by shifting the luminance information about each of the regions acquired by the acquisition unit based on the change information acquired from the calculation unit, and determines an exposure condition for the image capturing unit in the next image capturing for each of the regions based on the shifted luminance information” as currently claimed. 
Claim 6 is objected to due to its dependence on claim 5.
Claim 8 is objected to because the prior art of record fails to teach or suggest wherein the determination unit compensates for an exposure condition of a region not having the exposure condition as a result of the shifting based on an exposure condition of a region near the region not having the exposure condition, and determines the exposure condition for the image capturing unit in the next image capturing for each of the regions based on the compensated exposure condition, in combination with the other elements of the claims 1 an 7 from which it is dependent.  The closest prior art of record, Kurita teaches shifting exposure conditions based on subject movement, however, Kurita always has a complete exposure control map which can be used for exposure and therefore does not need to compensate for an exposure condition of a region not having the exposure condition as a result of the shifting based on an exposure condition.  Thus, Kurita fails to teach or suggest “wherein the determination unit compensates for an exposure condition of a region not having the exposure condition as a result of the shifting based on an exposure condition of a region near the region not having the exposure condition, and determines the exposure condition for the image capturing unit in the next image capturing for each of the regions based on the compensated exposure condition” as currently claimed.
Claim 13 is a method variant of claim 5 and is objected to for reasons similar to those of claim 5.
Claim 14 is objected to due to its dependence on claim 13.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 16 would be objected to because the prior art of record fails to teach or compensating for an exposure condition of a region not having an exposure condition in the exposure condition as a result of the shifting based on an exposure - 23 -10196354US01 condition of a region near the region not included in the exposure condition; and determining the exposure condition in the next image capturing for each of the regions based on the compensated exposure condition, in combination with the other elements of claim 9 from which it is dependent.  The closest prior art of record, Kurita teaches shifting exposure conditions based on subject movement, however, Kurita always has a complete exposure control map which can be used for exposure and therefore does not need to compensate for an exposure condition of a region not having the exposure condition as a result of the shifting based on an exposure condition.  Thus, Kurita fails to teach or suggest “compensating for an exposure condition of a region not having an exposure condition in the exposure condition as a result of the shifting based on an exposure - 23 -10196354US01 condition of a region near the region not included in the exposure condition; and determining the exposure condition in the next image capturing for each of the regions based on the compensated exposure condition” as currently claimed.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Doepke et al. (United States Patent Application Publication 2014/0362173) teaches a method for exposure mapping multiple panned images.
Ashida (United States Patent Application Publication 2012/0301125) teaches a method of exposure weighting based on subject motion.
Ono (United States Patent Application Publication 2005/0253956) discloses a method for adjusting an image capturing area.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696